Citation Nr: 1125798	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 11, 2005, for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966, and from January 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

In particular, the Veteran's attorney wrote in a January 2009 statement that the Veteran was receiving Social Security Administration (SSA) disability benefits.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  

SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

As they may be pertinent in the present appeal, the RO should attempt to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile.  The Veteran and his representative should be informed of same in writing.  

2.  Thereafter, the RO should undertake any further development indicated by the record, and then readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


